Citation Nr: 0335400	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for bilateral foot 
disability, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Service connection was 
established, for bilateral plantar fasciitis, with right heel 
spur and removal of left heel spur.  A 10 percent rating was 
assigned.  


REMAND

The veteran has not been provided a podiatry examination in 
connection with her currently claim for a higher initial 
rating.  In addition, she is currently afforded a disability 
rating of 10 percent for both feet.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1994).  38 C.F.R.  § 4.14 (2003).  
However, in Esteban v. Brown, 6 Vet.App. 259, 261 (1994) 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) determined that a veteran should be rated separately 
for separate and distinct conditions that are not duplicative 
of or overlapping with the symptomatology of the other 
conditions.  In the veteran's case, disability in the right 
foot may be separate and distinct from that of the left foot.  
While the veteran has been rated analogously under 
38 C.F.R. § 4.71a, Code 5276 for flat feet, the propriety of 
rating her under the provisions of 38 C.F.R. § 4.71a, Code 
5284 should be explored.  Moreover, there is evidence that 
the veteran had surgery on the left foot.  Consequently, any 
post surgical residuals including a symptomatic postoperative 
scar might would warrant separate disability rating.  
Esteban, supra.

Moreover, factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  Additional examination is required to 
evaluate these impact of these factors.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should afford the veteran a VA 
podiatry examination in order to 
determine the current nature and severity 
of the service-connected bilateral foot 
disorders.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available 
for use in studying the case.  The 
examiner is requested to comment on the 
degree to which functional loss due to 
pain or other factors compromises the 
veteran's service-connected left and 
right feet.  In addition, the examiner is 
requested to comment on the presence or 
absence of any symptomatic postoperative 
scarring associated with surgical removal 
of a left heel spur.  

2.  Thereafter, the RO should 
readjudicate the claim.  The RO should 
consider the propriety of rating the 
veteran under 38 C.F.R. § 4.71a, Code 
5284, should consider the propriety of 
separate ratings for each foot and for 
separate and distinct manifestation, 
including any symptomatic scars, of the 
service-connected foot disabilities.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 should 
be reflected to the extent applicable.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



